United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camden, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1731
Issued: December 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 16, 2013 appellant filed a timely appeal from a June 26, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on November 19, 2012.
FACTUAL HISTORY
On November 19, 2012 appellant, then a 35-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on that same date he was struck by a motor vehicle while

1

5 U.S.C. § 8101 et seq.

delivering mail and sustained a neck, temple, right arm, chest and leg injury. He notified his
supervisor and sought medical treatment on that same date.
Appellant sought emergency medical treatment on November 19, 2012 with Dr. Jason
Remick, Board-certified in emergency medicine. An OWCP Form CA-16, authorization for
examination, dated November 19, 2012, indicated that appellant was authorized to visit
Advanced Physical Therapy Center in Atco, NJ.
In a November 20, 2012 report, Dr. Daniel Klapa, a treating chiropractor, reported that
appellant was crossing the street while delivering mail when a motor vehicle turned the corner
and hit him. Appellant complained of pain in his neck, upper back, lower back, arms, hips and
legs. He noted no history of prior symptoms similar to his current complaints. Dr. Klapa
diagnosed lumbosacral neuritis or radiculitis, lumbar sprain/strain, cervical sprain/strain, thoracic
sprain/strain, headache, pain in elbow joint, pain in lower leg knee joint and pain in hip. He
opined that, based on appellant’s history, test results, objective findings and subjective
complaints, that his current condition resulted from the injury described. In an attending
physician’s report (Form CA-20) and duty status report (Form CA-17), Dr. Klapa also diagnosed
multiple sprain/strain and possible nerve impingement. He reported that appellant could not
return to work.
By letter dated November 30, 2012, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and was asked to respond to the questions provided in the letter within 30 days.
In a November 19, 2012 diagnostic report, Dr. Eugene J. Klifto, a doctor of osteopathic
medicine, reported that a computerized tomography (CT) scan of the cervical spine revealed
masses in the right and left lobes of the thyroid gland, with calcification on the left. He further
noted reversal of the cervical curve, side bending.
In a November 19, 2012 emergency room (ER) report, Dr. Remick reported that appellant
was working as a mail carrier and was hit and thrown by a car, causing him to fall on his chest.
X-rays of the chest and a CT scan of the head revealed no abnormalities. Dr. Remick diagnosed
motor vehicle accident (MVA) involving a pedestrian and thyroid nodules.
In a December 4, 2012 Form CA-17, Dr. Klapa reported that appellant could return to
work with restrictions on December 8, 2012.
By decision dated January 3, 2013, OWCP denied appellant’s claim finding that the
evidence did not establish that the incident occurred as alleged. It also noted that he failed to
establish a diagnosed medical condition causally related to the alleged employment incident.
On January 8, 2013 appellant requested an oral hearing before the Branch of Hearings
and Review.
In a January 8, 2013 narrative statement, appellant reported that he was struck by a motor
vehicle when delivering mail on foot. He stated that there was a police report which was
procured by the employing establishment describing the incident. Appellant further stated that

2

he was referred to a chiropractor after his treating physician refused to treat him because he did
not take workers’ compensation cases.
By letter dated January 9, 2013, Frank Nagle, a USPS Human Resources Specialist,
reported that appellant was struck by a motor vehicle on November 19, 2012 when he was
crossing the street as a pedestrian.
A hearing was held on April 12, 2013. In support of his claim, appellant submitted
another narrative statement dated June 2, 2013 stating that the medical reports he submitted were
all he could obtain from his treating hospital. He resubmitted medical reports previously of
record.
By decision dated June 26, 2013, OWCP’s hearing representative affirmed the January 3,
2013 decision, as modified, finding that appellant established that the November 19, 2012
incident occurred at the time, place and in the manner alleged. The hearing representative denied
appellant’s claim, however, finding that the medical evidence of record failed to provide a firm
medical diagnosis which could be reasonably attributed to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that the November 19, 2012 incident occurred as alleged. It denied
appellant’s claim on the grounds that it lacked sufficient medical evidence to support that the
alleged condition was medically related to the November 19, 2012 employment incident. The
Board finds that he did not submit sufficient medical evidence to support that he sustained an
injury causally related to the November 19, 2012 employment incident.7
In a November 19, 2012 diagnostic report, Dr. Klifto reported that a CT scan of the
cervical spine revealed masses in the right and left lobes of the thyroid gland, with calcification
on the left. He further noted reversal of the cervical curve, side bending. Dr. Klifto’s diagnostic
report fails to establish a firm medical diagnosis. While he provided imaging results from the
diagnostic studies, his report failed to establish a diagnosis or mention an MVA which could be
connected to the diagnostic findings. Thus, Dr. Klifto’s report is of little probative value.8
In a November 19, 2012 ER report, Dr. Remick reported that appellant was working as a
mail carrier and was hit and thrown by a car, causing him to fall on his chest. X-rays of the chest
and a CT scan of the head revealed no abnormalities. A CT scan of the cervical spine revealed
thyroid nodules. Dr. Remick diagnosed MVA involving a pedestrian and thyroid nodules. He
did not provide any kind of diagnosis or detail regarding appellant’s medical condition. X-rays
of the chest and a CT scan of the head revealed no abnormalities to establish a diagnosed
medical condition. Moreover, Dr. Remick did not establish that the thyroid nodules noted on
appellant’s cervical spine had any relation to the MVA that occurred on November 19, 2012.
Thus, his medical report does not constitute probative medical evidence because he fails to
provide a clear diagnosis and does not adequately explain the cause of appellant’s injury.9
In a November 20, 2012 report, Dr. Klapa, a treating chiropractor, reported that appellant
was delivering mail and was hit by a motor vehicle when crossing the street. Appellant
complained of pain in his neck, upper back, lower back, arms, hips and legs. Dr. Klapa
diagnosed lumbosacral neuritis or radiculitis, lumbar sprain/strain, cervical sprain/strain, thoracic
sprain/strain, headache, pain in elbow joint, pain in lower leg knee joint and pain in hip. He

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

4

opined that, based on appellant’s history, test results, objective findings and subjective
complaints, his current condition was caused by the injury described.
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A chiropractor is not
considered a physician under FECA unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.10 The evidence does not reflect that Dr. Klapa diagnosed
subluxation based on the results of an x-ray.11 Thus, his diagnoses of appellant’s injuries and
opinion that these conditions were related to the November 19, 2012 injury does not constitute
probative medical evidence. Therefore, the Board finds that Dr. Klapa does not qualify as a
physician under FECA and his reports do not constitute probative medical evidence to establish a
firm medical diagnosis as a result of the November 19, 2012 employment incident.
Appellant’s belief that his work caused his medical problem is not in question. That
belief, however sincerely held, does not constitute the medical evidence necessary to establish
causal relationship. In the instant case, the record is without rationalized medical evidence
establishing a diagnosed medical condition causally related to the accepted November 19, 2012
employment incident. Appellant has failed to establish his burden of proof.12
The Board notes that where, as in this case, an employing establishment properly
executes a Form CA-16, which authorizes medical treatment as a result of an employee’s claim
for an employment-related injury, Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.13 The period for which treatment is authorized by a Form CA-16
is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.14 Although
OWCP adjudicated appellant’s claim of injury, it did not address the issue of reimbursement
pursuant to this Form CA-16. The record is silent as to whether OWCP paid for the cost of
appellant’s examination or treatment for the period noted on the form.
The regulations provide that in unusual or emergency circumstances OWCP may approve
payment for medical expenses incurred otherwise than as authorized in section 10.303. It may
approve payment for medical expenses incurred even if a Form CA-16 authorizing medical
treatment and expenses has not been issued and the claim is subsequently denied; payment in
such situations must be determined on a case-by-case basis.15 In this case, appellant was
10

See Kathryn Haggerty, 45 ECAB 383 (1994).

11

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
12

C.P., Docket No. 13-831 (issued July 12, 2013).

13

See Tracy P. Spillane, 54 ECAB 608 (2003).

14

See 20 C.F.R. § 10.300(c).

15

Id. at § 10.304.

5

transported to the ER for examination immediately after the employment incident. The
employing establishment provided him with a Form CA-16 within a week of the employment
incident. In denying appellant’s claim for a traumatic injury, OWCP did not consider whether
emergency circumstances or unusual circumstances were present or whether this was a situation
in which reimbursement of medical expenses was appropriate.16 OWCP is required to exercise
its discretion to determine whether medical care has been authorized or whether unauthorized
medical care involved emergency or unusual circumstances and is therefore reimbursable
regardless of whether the underlying claim for benefits has been accepted or denied.17 The
circumstances of the case warrant additional development of this issue. On return of the record,
OWCP should issue a de novo decision on the issue of reimbursement of medical expenses.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on November 19, 2012 in the performance of duty. The case will be
returned to OWCP for consideration of whether appellant’s medical expenses related to his
treatment from the November 19, 2012 incident should be reimbursed.

16

P.S., Docket No. 10-1560 (issued June 23, 2011).

17

Michael L. Malone, 46 ECAB 957 (1995). See Herbert J. Hazard, 40 ECAB 973 (1989).

18

A.F., Docket No. 13-520 (issued May 17, 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, and remanded in part for further
development consistent with this decision of the Board.
Issued: December 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

